Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dennis Harris appeals the district court’s orders denying his motion for a reduction of sentence filed pursuant to 18 U.S.C. § 3582(c)(2) (2006), and reconsideration of that order. We have reviewed the record and find the district court did not abuse its discretion in denying the motions. See United States v. Goines, 357 F.3d 469, 478 (4th Cir.2004) (motion under § 3582(c) “is subject to the discretion of *489the district court”); United States v. Legree, 205 F.3d 724, 727 (4th Cir.2000). Accordingly, we affirm the district court’s orders for the reasons stated therein. See United States v. Harris, No. 2:92-cr-00113-1 (E.D. Va. filed July 7, 2008, entered July 10, 2008; filed Aug. 27, 2008, entered Aug. 28, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.